Citation Nr: 1509021	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 60 percent for diabetic nephropathy with hypertension (HTN).  

3.  Entitlement to a separate rating for HTN.  

4.  Entitlement to a rating in excess of 40 percent for diabetes mellitus (DM), type II, with erectile dysfunction (ED).  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to June 4, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970, to include service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio, and Pittsburgh, Pennsylvania, Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The Pittsburgh, Pennsylvania, RO has jurisdiction over the case and forwarded it to the Board.  

A Travel Board hearing was held in September 2014 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  

Initially, it is noted that service connection for a nervous condition was denied in a November 2004 rating decision.  Shortly thereafter, the Veteran submitted a claim for service connection for PTSD, and that claim was initially denied in March 2007.  The claim for PTSD has been denied on numerous occasions since that initial denial.  In Clemons v. Shinseki, 23 Vet. App 1 (2009), the United States Court of Appeals for Veterans Claims (USCAVC/Court) held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  Thus, the Board will consider any diagnosed psychiatric disability the Veteran has.  Thus, the issue is as described on the title page.  

Review of the record reflects that service connection for DM, type II, associated with herbicide exposure, was granted upon rating decision in June 2004, and a 20 percent rating was assigned, effective March 16, 2004.  Service connection was also granted at that time for ED, and a noncompensable rating was assigned from that same date.  In January 2008, service connection was granted for HTN and for diabetic nephropathy.  Noncompensable ratings were assigned, effective from June 13, 2007.  In a December 2011 rating decision, the noncompensable rating in effect for HTN was increased to 60 percent, effective March 21, 2008.  The disorder was reclassified as diabetic nephropathy with HTN.  The separate disability of DM, type II, was reclassified to include ED.  A 20 percent rating in effect from March 16, 2004, continued.  

Upon rating decision in January 2014, service connection was established for peripheral neuropathy of the left and right lower extremities, and separate 20 percent ratings were assigned.  The evaluation of DM with ED was increased from 20 percent to 40 percent, effective March 21, 2008.  In an August 2014 rating decision, service connection for ischemic heart disease was granted, and a 30 percent rating was assigned effective from January 14, 2014.  Service connection for diabetic retinopathy was granted and a noncompensable rating was assigned effective November 5, 2013.  In a November 2014 rating decision, service connection for peripheral neuropathy of the right and left upper extremities was granted, and 30 and 20 percent ratings, respectively, were assigned effective from January 14, 2014.  Service connection for diabetic retinopathy was granted, and a noncompensable rating was assigned, effective from November 5, 2013.  

As reflected in the summarization above, increases have been granted as to the service-connected diabetic nephropathy with HTN and for DM with ED.  Because the increases in the evaluation of these service-connected disorders do not represent the maximum rating available for the condition, the Veteran's claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that the Veteran has been assigned a schedular 100 percent evaluation as of June 4, 2014.  Any issue as to entitlement to a TDIU rating on or after June 4, 2014, is rendered moot.  See Green v. West, 11 Vet. App. 472 (1998); VA O.G.C. Prec. Op. No. 6-99, 64 Fed Reg. 52,375 (1999).  However, there remains before the Board the issue of entitlement to a TDIU for the period prior to June 4, 2014, and the issue has been listed on the title page accordingly.  In addition to the claim for a TDIU prior to June 4, 2014, the claims that are in appellate status are as listed on the title page.  It is further pointed out that the issue of entitlement to a compensable evaluation for HTN separate from that for DM has been raised by the record.  While this claim has not been adjudicated yet by the AOJ, it is inextricably intertwined with the increased rating for DM issue on appeal, as well as the TDIU claim.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Although the Board sincerely regrets the delay of a remand, adjudication of these matters cannot be undertaken as of yet.  More development is needed.  Such development is necessary to ensure the Veteran is afforded every possible consideration.  VA indeed has a duty to asset him in substantiating his claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2014).  

As to the claim of service connection for an acquired psychiatric disorder, to include depression and PTSD, it is noted that there are contradictory assessments of record.  For the most part, VA examinations, to include the most recent evaluation in March 2009, have not found the presence of PTSD.  Instead, depression has been diagnosed on multiple occasions.  Private documents of record essentially reflect diagnoses of PTSD.  

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  75 Fed. Reg. 39843 -52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2014).  

The Board notes that the Veteran has related stressors (e.g., in a January 2006 document) to include fear because his base was under mortar attack and that his bunker took a direct hit and caved in, as incidents which may fall within the updated PTSD regulations, in that the event(s) described by the Veteran could be related to the fear of hostile military or terrorist activity.  

The Board further notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (2014); McLendon, supra.  Taking into account the Veteran's major depression and PTSD diagnoses of record, his claim for service connection must be remanded for a VA examination so as to determine whether any current psychiatric diagnosis is etiologically-related to his period of active service.  Should the examiner diagnose the Veteran with PTSD, it must be noted as to whether that diagnosis is the result of the fear of hostile military or terrorist activity during the Veteran's period of active service.  

As to the Veteran's service-connected diabetic nephropathy with HTN and DM with ED, contemporaneous examinations are necessary.  It is noted that the Veteran has testified that these conditions have increased in severity.  While he was examined by VA in September 2014, the evaluation was primarily to determine questions of etiology regarding peripheral neuropathy for which he is now separately service-connected.  See the January 2014 and November 2014 rating decisions.  

Moreover, issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  

As already noted, service connection is in effect for diabetic nephropathy with HTN, as well as for DM with ED.  Recent developments include that service connection was established for ischemic heart disease, diabetic retinopathy, and peripheral neuropathy of the lower and upper extremities.  If a claimant has two or more service-connected disabilities, a TDIU may be granted on a schedular basis when at least one is evaluated at 40 percent or more and the combined evaluation of all is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  The Veteran's diabetic nephropathy with HTN, with its currently assigned 60 percent initial evaluation, already satisfies the criteria for one service-connected disability evaluated at 40 percent or more.  Yet it is unknown what his combined evaluation will be ultimately.  The combined evaluation is derived not by simply adding together the evaluations for each disability but by use of the combined ratings table.  
38 C.F.R. § 4.25 (2014).  As indicated upon the November 2014 rating decision code sheet, combining the assigned disability ratings for the various service-connected conditions resulted in assignment of a 100 percent schedular rating from June 4, 2014, rendering the question of entitlement to a TDIU from that date forward moot.  See Green, supra.  The question remains as to whether a TDIU is warranted prior to the June 4, 2014, date.  As noted upon rating decision in November 2014, with the recent grants of service connection and assignment of disability evaluations, the combined evaluation for compensation is as follows: 20 percent from March 16, 2004, 80 percent from March 21, 2008, 90 percent from October 9, 2008, and as already noted, 100 percent from June 4, 2014.  

As the Veteran's claim for service connection for an acquired psychiatric disorder could be granted, his increased ratings on appeal could increase, and as a separate rating for HTN could be awarded, the issue of his entitlement to a TDIU is inextricably intertwined not only with the issue of service connection for an acquired psychiatric disorder but also with increased evaluations in excess of 60 percent for diabetic nephropathy with HTN and in excess of 40 percent for DM with ED, and with the issue of whether a compensable evaluation for HTN separate from that for diabetic nephropathy is warranted, in other words.  

It follows that the issue of the Veteran's entitlement to a TDIU must be deferred until the issue of his entitlement to service connection for an acquired psychiatric disorder, a compensable evaluation for HTN separate from that for diabetic nephropathy is adjudicated and the issue of service connection for an acquired psychiatric disorder and entitlement to ratings in excess of 60 percent (diabetic nephropathy) and 40 percent (DM with ED), respectively, are readjudicated.  Of note is that, once the adjudication and readjudication have occurred, further development may be necessary.  Consideration must be given to the propriety of any VA medical opinion concerning whether or not the Veteran has been and is capable of substantially gainful employment in light of his service-connected DM with associated conditions. Arrangements for such shall be made, if warranted.  Where the claimant does not meet the evaluation requirements for a schedular TDIU, a TDIU still may be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2014).  This requires referral to the Director of the Compensation and Pension (C&P) Service because the Board, cannot assign an extraschedular TDIU in the first instance.  Id.; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Presuming that for any period on appeal prior to March 21, 2008, the Veteran's combined evaluation for his service-connected disabilities is less than 70 percent after the aforementioned adjudication and readjudication, consideration also must be made as to whether such referral is warranted.  

Given the above, a REMAND is directed for the following: 

1.  Obtain any additional VA medical records pertaining to the Veteran that date from September 2014.  

2.  Inform the Veteran that he can submit a medical opinion, with an explanation for the conclusion, from his treating VA or private psychiatrist or psychologist as to whether PTSD and/or depression are related to service, to include the fear of hostile military or terrorist activity.  Allow an appropriate period of time for a response.  

3.  Following completion of the above, the AOJ should afford the Veteran another VA mental disorders/PTSD examination.  The VA claims folder should be made available to the examiner for review and the examiner should indicate in the examination report that the claims folder was reviewed.  

The examiner should also note whether the Veteran was exposed to a stressor related to the fear of hostile military or terrorist activity.  (See, e.g., the Veteran's detailed statement regarding inservice stressors upon VA examination in March 2009 for PTSD and submitted to VBMS on October 8, 2014).  It is also noted that private clinicians have diagnosed PTSD for years but VA clinicians have not.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that a "PTSD diagnosis by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The Court further explained in Cohen, "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id. 

Accordingly, it is requested that the examiner address whether it is at least as likely as not (50 percent or greater probability) that depression, PTSD or other acquired psychiatric disorder is demonstrated, and, if so, whether such is related to the Veteran's active service, to include whether any diagnosis of PTSD is related to the fear of hostile military or terrorist activity.  A complete explanation for the opinion must be provided.  The examiner should also discuss the effect of any diagnosed acquired psychiatric disorder on the Veteran's social and industrial adaptability/employability.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

4.  Then the AOJ must schedule appropriate VA examination(s) to address the severity of DM, diabetic nephropathy, HTN, and ED and the effects on the Veteran's employability.  

Diabetic nephropathy with HTN-The examiner must describe the extent of the Veteran's present disability, including specific findings as to the frequency and persistence of any albuminuria; BUN and creatine levels; the extent of decrease of function of the kidneys or related organ systems (especially cardiovascular); and symptoms of HTN.  The examiner must specifically conduct all tests deemed necessary to produce the findings necessary to evaluate HTN.  The examiner must also note any lethargy, weakness, anorexia, weight loss, or a limitation of exertion.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

DM with ED-The examiner must comment on all pertinent symptoms found on examination to be associated with the Veteran's service-connected DM with ED.  In particular, the examiner must indicate whether his DM requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his DM.  In addition, the examiner must indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions in the past year.  If so, the examiner must note the number of any such episodes per year that required hospitalizations and the number of any such episodes per month that required visits to a diabetic care provider.  

Regarding the Veteran's ED, it is requested that the examiner state whether the Veteran experiences deformity of the penis in association with his loss of erectile power.  

For each disorder examined, the examiner must comment on the effects on the Veteran's employability.

Note:  The Veteran should be advised that failure to appear for any examination as requested, and without good cause, could result in the denial of his claims.  
See 38 C.F.R. § 3.655 (2014).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, each designated examiner.  The examiner's reports must reflect consideration of the Veteran's documented medical history and assertions.  

5.  After the requested examinations have been completed, each report must be reviewed to ensure that it is in compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner.  

6.  Then, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, and entitlement to a rating in excess of 60 percent for diabetic nephropathy with HTN, to include whether a separate rating for HTN is warranted, entitlement to a rating in excess of 40 percent for DM, with ED, and entitlement to TDIU prior to June 4, 2014, in light of all pertinent evidence and legal authority.  For any period when the Veteran's combined evaluation for his service-connected disabilities is less than 70 percent after adjudication and readjudication of the above claims, referral of the claims for a TDIU should be made to the Director of the C&P Service for extraschedular consideration, if warranted.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

